 


109 HR 6129 IH: Credit Monitoring Clarification Act
U.S. House of Representatives
2006-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6129 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2006 
Mr. Royce (for himself, Mr. Kanjorski, Mr. Price of Georgia, Ms. Bean, Mr. Bachus, Mr. Scott of Georgia, Mr. Sessions, and Ms. Ginny Brown-Waite of Florida) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To amend the Credit Repair Organizations Act to clarify the applicability of certain provisions to credit monitoring services, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Credit Monitoring Clarification Act. 
2.Clarification relating to credit monitoring services 
(a)In generalSection 403 of the Credit Repair Organizations Act (15 U.S.C. 1679a) is amended— 
(1)by striking For purposes of this title and inserting (a) In general.—For purposes of this title; and 
(2)by adding at the end the following new subsection: 
 
(b)Clarification with respect to certain credit monitoring services under certain circumstances 
(1)In generalSubject to paragraph (2), the following shall not be considered activities described in clause (i) of subsection (a)(3)(A): 
(A)The provision of, or provision of access to, credit reports, credit monitoring notifications, credit scores and scoring algorithms, and other credit score-related tools to a consumer (including generation of projections and forecasts of such consumer’s potential credit scores under various prospective trends or hypothetical or alternative scenarios). 
(B)Any analysis, evaluation, and explanation of such actual or hypothetical credit scores, or any similar projections, forecasts, analyses, evaluations or explanations. 
(C)In conjunction with offering any of the services described in subparagraph (A) or (B), the provision of materials or services to assist a consumer who is a victim of identity theft. 
(2)Conditions for application of paragraph (1)Paragraph (1) shall apply with respect to any person engaging in any activity described in such paragraph only if— 
(A)the person does not represent, expressly or by implication, that such person— 
(i)will or can modify or remove, or assist the consumer in modifying or removing, adverse information that is accurate and not obsolete in the consumer’s credit report; or 
(ii)will or can alter, or assist the consumer in altering, the consumer’s identification to prevent the display of the consumer’s credit record, history, or rating for the purpose of concealing adverse information that is accurate and not obsolete; 
(B)in any case in which the person represents, expressly or by implication, that it will or can modify or remove, or assist the consumer in modifying or removing, any information in the consumer’s credit report, except for a representation with respect to any requirement imposed on the person under section 611 or 623(b) of the Fair Credit Reporting Act, the person discloses, clearly and conspicuously, before the consumer pays or agrees to pay any money or other valuable consideration to such person, whichever occurs first, the following statement: 
 NOTICE: Neither you nor anyone else has the right to have accurate and current information removed from your credit report. If information in your report is inaccurate, you have the right to dispute it by contacting the credit bureau directly. ; 
(C)the person discloses, clearly and conspicuously, to the consumer the following statement— 
(i)in writing; and 
(ii)except as provided in subparagraph (D), before the consumer pays or agrees to pay any money or other valuable consideration to such person, whichever occurs first: 
 Your Rights Concerning Your Consumer Credit File You have a right to obtain a free copy of your credit report once every 12 months from each of the nationwide consumer reporting agencies. To request your free annual credit report, you may go to www.annualcreditreport.com, or call 877–322–8228, or complete the Annual Credit Report Request Form and mail it to: Annual Credit Report Request Service, P.O. Box 105281, Atlanta, GA 30348–5281. You can obtain additional copies of your credit report from a credit bureau, for which you may be charged a reasonable fee. There is no fee, however, if you have been turned down for credit, employment, insurance, or a rental dwelling because of information in your credit report within the preceding 60 days. The credit bureau must provide someone to help you interpret the information in your credit file. You are entitled to receive a free copy of your credit report if you are unemployed and intend to apply for employment in the next 60 days, if you are a recipient of public welfare assistance, or if you have reason to believe that there is inaccurate information in your credit report due to fraud. You have the right to cancel your contract with a credit monitoring service without fee or penalty at any time, and if you have prepaid for more than one month of a credit monitoring service, you will receive a pro rata refund if you cancel.  The Federal Trade Commission regulates credit bureaus and credit monitoring services. For more information contact: Federal Trade Commission  Washington, D.C. 20580 1–877–FTC–HELP www.ftc.gov. ; 
(D)in the case where a consumer pays or agrees to pay for the service during a telephone call, an in-person conversation or other oral communication, the person discloses to the consumer the following statements: 
(i)during the telephone call, in-person conversation or other oral communication and before the consumer pays or agrees to pay for the service, whichever occurs first— 
(I)you have a right to obtain a free copy of your credit report once every 12 months from each of the nationwide consumer reporting agencies; 
(II)if the contract is for a credit monitoring service, the following additional statement: You may cancel the credit monitoring service without fee or penalty at any time; and 
(III)if the consumer is billed for a credit monitoring service on other than a monthly basis, the following additional statement: You will receive a pro rata refund if you cancel; and 
(ii)within 30 days of the telephone call, in-person conversation or other oral communication, the written statement provided for in subparagraph (C); and 
(E)in any case in which the person offers a subscription to a credit monitoring program to a consumer— 
(i)the consumer may cancel the credit monitoring service at any time upon written notice to the person without penalty or fee for such cancellation; and 
(ii)in any case in which the consumer is billed for the credit monitoring service on other than a monthly basis, the person shall make a pro rata refund to the consumer of any fee prepaid by the consumer. The pro rata refund shall be calculated from the date that the person receives the consumer’s notice of cancellation until the end of the period. The person shall issue the refund required under this subparagraph to the consumer within 60 days of receipt of the consumer’s notice of cancellation. . 
(b)Clarification of nonexempt statusSection 403(a) of the Credit Repair Organizations Act (15 U.S.C. 1679a) (as so redesignated by subsection (a) of this section) is amended, in paragraph (3)(B)(i), by inserting and is not for its own profit or for that of its members before the semicolon at the end. 
(c)Revision of disclosure requirementSection 405(a) of the Credit Repair Organizations Act (15 U.S.C. 1679c) is amended by striking everything after the heading of the disclosure statement contained in such section and inserting the following new text of the disclosure statement: 
 You have a right to dispute inaccurate information in your credit report by contacting the credit bureau directly. However, neither you nor any credit repair company or credit repair organization has the right to have accurate, current, and verifiable information removed from your credit report. The credit bureau must remove accurate, negative information from your report only if it is over 7 years old. Bankruptcy information can be reported for 10 years. You have a right to obtain a free copy of your credit report once every 12 months from each of the nationwide consumer reporting agencies. To request your free annual credit report, you may go to www.annualcreditreport.com, or call 877–322–8228, or complete the Annual Credit Report Request Form and mail it to: Annual Credit Report Request Service, P.O. Box 105281, Atlanta, GA 30348–5281. You can obtain additional copies of your credit report from a credit bureau, for which you may be charged a reasonable fee. There is no fee, however, if you have been turned down for credit, employment, insurance, or a rental dwelling because of information in your credit report within the preceding 60 days. The credit bureau must provide someone to help you interpret the information in your credit file. You are entitled to receive a free copy of your credit report if you are unemployed and intend to apply for employment in the next 60 days, if you are a recipient of public welfare assistance, or if you have reason to believe that there is inaccurate information in your credit report due to fraud. You have a right to sue a credit repair organization that violates the Credit Repair Organizations Act. This law prohibits deceptive practices by credit repair organizations. You have the right to cancel your contract with any credit repair organization for any reason within 3 business days from the date you signed it. Credit bureaus are required to follow reasonable procedures to ensure that the information they report is accurate. However, mistakes may occur. You may, on your own, notify a credit bureau in writing that you dispute the accuracy of information in your credit file. The credit bureau must then reinvestigate and modify or remove inaccurate or incomplete information. The credit bureau may not charge any fee for this service. Any pertinent information and copies of all documents you have concerning an error should be given to the credit bureau. If the credit bureau’s reinvestigation does not resolve the dispute to your satisfaction, you may send a brief statement to the credit bureau, to be kept in your file, explaining why you think the record is inaccurate. The credit bureau must include a summary of your statement about disputed information with any report it issues about you. The Federal Trade Commission regulates credit bureaus and credit repair organizations. For more information contact: Federal Trade Commission  Washington, D.C. 20580 1–877–FTC–HELP (877–382–4357) www.ftc.gov. . 
(d)Effective dateSection 403(b)(2)(E) of the Credit Repair Organizations Act shall take effect upon the enactment of this Act. The requirements for written disclosures under sections 403(b)(2)(B), 403(b)(2)(C) and 403(b)(2)(D), as applicable, shall take effect 90 days after enactment of this Act. 
(e)Disclosure updatesThe written disclosures required under section 403(b)(2)(D) and section 405(a) of the Credit Repair Organizations Act (15 U.S.C. 1679 et seq.) (as amended by this Act) shall, if any changes are made to the centralized source contact information for obtaining a free credit report, be updated by the parties distributing the disclosures. 
 
